Citation Nr: 1604300	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from May 1991 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). .  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records do not show any psychiatric treatment.  The Veteran was discharged from service secondary to symptoms related to a post operative arachnoid cyst, (which has been service connected).  Psychiatric treatment is not shown to begin until several years after service, and when examined for VA purposes in July 2010, in connection with his current claim, the Veteran was unable or unwilling to cooperate, such that no useful information could be obtained as to whether the Veteran has a psychiatric disorder and whether any such disability is related to service or service connected disability.  

Subsequent records show psychiatric diagnoses, including PTSD, apparently considered secondary to the Veteran witnessing an in-service fatal accident.  It also appears the Veteran was to be evaluated for PTSD in June 2013.  The records from any such evaluation have not been associated with the claims file.  These should be sought, and the Veteran afforded another opportunity to appear for a VA examination to ascertain the nature and likely etiology of any current psychiatric illness.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran regarding the evidence needed to substantiate a claim for service connection for PTSD as required by 38 U.S.C.A. § 5103; and invite him to submit a statement describing any in-service stressor.

2.  Associate with the claims file, the Veteran's VA mental health treatment records dated after May 2013.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

3.  Next, schedule the Veteran for a new VA psychiatric examination to ascertain the nature and etiology of any diagnosed acquired psychiatric disorders.  

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  On completion of the examination the examiner is specifically requested to express an opinion as to whether any currently diagnosed psychiatric disorder was caused by any in-service disease or injury, (including the Veteran's service connected arachnoid cyst, post operative) and if PTSD is diagnosed, the examiner should identify the stressor.  The opinion also should include a discussion as to whether any current psychiatric disorder has been aggravated by (increased in severity by) the Veteran's service connected arachnoid cyst, post operative.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  After any further development as may become indicated is accomplished (including stressor verification),  re-adjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and afford them time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


